MARTIN, Circuit Judge.
We have considered the petition of the National Labor Relations Board for a rehearing in the light of the opinion of the Supreme Court in National Labor Relations Board v. Cheney California Lumber Company, 66 S.Ct. 97, decided February 25, 1946, after the promulgation of our opinion in the instant controversy on February 6, 1946.
Neither on the record in this cause, nor on that in National Labor Rela*18tions Board, v. American Rolling Mill Company, 6 Cir., 154 F.2d 57, in which we have denied petition for rehearing, do we find requirement for the restoration of the portion of the labor board’s order which we directed to be stricken. We do not find in the circumstances of this case, as we did not in the American Rolling Mill case, an attitude by the respondents of opposition to the purposes of the Act, 29 U.S.C.A. § 151 et seq., to protect the rights of employees generally, of such character as appropriately to call for the framing of an order in the language of Section 7 of the National Labor Relations Act.
Accordingly, the petition for rehearing is denied.